Order granting plaintiff’s motion to open default and to restore case to calendar reversed upon the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, with leave, however, to plaintiff to apply to the Supreme Court, upon a proper showing of merits, for permission to renew the motion to open her default, which motion was denied by the order theretofore granted on the 15th day of October, 1928. The fact that defective papers were submitted on behalf of the plaintiff on the first application is no excuse for making a new application without leave. Lazansky, P. J., Hagarty, Seeger, Carswell and Scudder, JJ., concur.